DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In Claim 1, lines 60-61, the limitation "the measured electrical signal or printing quality signature or fingerprint are" should be written "the measured electrical signal or printing quality signature or fingerprint is."  
In Claim 2, line 6, “couple” should be written “coupled.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed “fingerprint” is not one of the four statutory categories of process, 
Claims 16-19 do not fall within at least one of the four categories of patent eligible subject matter because the claims are not drawn to a process, machine, manufacture, or composition of matter or any new and useful improvement thereof. 
Moreover, Claims 16-19 are drawn to an abstract idea -- data in the form of peaks in an electrical signal.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reference fingerprint representing perfect printing quality” in lines 56-57. The limitation is indefinite as vague, because it is not clear what is meant by “perfect printing quality” and there are insufficient guidelines to permit a meaningful determination of what constitutes a “perfect printing quality.” Furthermore, it is not clear what is required of a fingerprint representing perfect printing quality, whether, for example, the fingerprint must contain all data required for a perfect printing quality or whether it may imperfectly represent such perfect printing quality. Examiner considers the limitation to include the interpretation that a reference fingerprint includes a pattern of peaks and valleys which have been correlated with at least some desirable properties of a printed material, layer, or object.
Claim 1 recites the limitation “essential information on the printing quality” in line 58. The limitation is indefinite as vague, because the term “essential” has not been adequately defined to permit an objective determination of what must be considered essential and what may be excluded as non-essential. Examiner considers the limitation to include the interpretation information about printing quality.
Claim 1 recites the limitation "the measured electrical signal or printing quality signature or fingerprint" in lines 60-61.  There is insufficient antecedent basis for this limitation in the claim. Prior to See, for example, Specification [0001]: “fingerprint of the printing process, shown as the electrical response signature comprising measured impedance and capacitance.”
Claim 7 recites the limitation “a camera (105) to visually record the process, which may or may not be connected to the system.” The limitation is indefinite, because it is not clear whether the camera or the process may or may not be connected to the system. However, since either a camera or a process is necessarily either connected or not connected to the system, Examiner considers the limitation to be unnecessary for adequate examination.
Claim 13 recites the limitation “essential information on the printing quality” in line 12. The limitation is indefinite as vague, because the term “essential” has not been adequately defined to permit an objective determination of what must be considered essential and what may be excluded as non-essential. Examiner considers the limitation to include the interpretation information about printing quality.
Claims 14 and 19 recite the term “cementitious-ceramic-.“ The limitation is indefinite, because it is not clear what the term “cementitious-ceramic-“ means. Claim 5 requires “cementitious-“ and “ceramic-“ as separate materials of a list. Examiner considers the limitation “cementitious-ceramic-“ to be a typographical error and to intend “cementitious-, ceramic-“ as in Claim 5.
Claim 16 recites the limitation “essential information on the printing quality, strength development, and locations and properties of imperfections and interlayers of the printed material or 
Claim 18 recites the limitation “essential information.” The limitation is indefinite as vague, because the term “essential” has not been adequately defined to permit an objective determination of what must be considered essential and what may be excluded as non-essential. Examiner considers the limitation to include the interpretation information about printing quality.
Claim 18 recites the limitation “the printing quality change.” There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a change in printing quality.”
Claim 18 recites the limitation “the real-time detection of location and severity of imperfections.” There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation ““real-time detection of location and severity of imperfections.”
Claims 2-15 and 17-19 are rejected as depending from other rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107081899).
Regarding Claim 16, Li et al. (CN’899) teach a fingerprint of a 3D printing material, component or product being produced by additive manufacturing (AM), the fingerprint comprising a real-time electrical signature of essential information on printing quality, strength development, and locations and properties of imperfections and interlayers of the printed material or product [0023, 0044].
Regarding Claim 17, the electrical signature comprises impedance and phase angle versus printing time or printing location curves [0044, 0023]. 
Regarding Claim 18, the real-time electrical signature of essential information comprises real-time measured impedance curves as a function of printing time and printing location, wherein the real-time electrical signature inherently provides information on the printing quality change with time and along a printing path allowing the real-time detection of location and severity of imperfections, and wherein the fingerprint enables monitoring, quantifying and controlling concrete quality and strength development during printing [0023].
Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 104309124).

Regarding Claim 17, the electrical signature comprises capacitance versus printing time or printing location curves (Abstract; [0008, 0011, 0014,0038-0039]). 
Regarding Claim 18, the real-time electrical signature of essential information comprises real-time measured impedance curves as a function of printing time and printing location, wherein the real-time electrical signature inherently provides information on the printing quality change with time and along a printing path allowing the real-time detection of location and severity of imperfections, and wherein the fingerprint enables monitoring, quantifying and controlling concrete quality and strength development during printing (Abstract; [0008, 0011, 0014, 0038-0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. (WO 2018/136475) in view of “Resipod - Resistivity Meter” <<https://www.pcte.com.au/resipod-resistivity-meter >> (2014) and Zhou et al. (CN 104309124 A).
Regarding Claim 19, Mo et al. (WO’475) teach a process for 3D printing concrete- and cementitious-material (Abstract; Figs. 1-2; [0004, 0023-0024]). WO’475 fails to teach an electrical signal (or fingerprint or electrical signature) comprising impedance, resistance, or capacitance versus printing time or printing location curves. Mo et al. (WO’475) fails to teach taking measurements of concrete- or cementitious-material. “Resipod - Resistivity Meter” suggests taking surface resistivity measurements of concrete, which is linked to likelihood of corrosion (First paragraph) using a four-point probe (Figures; “Principle of Operation”). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’475 by taking electrical measurements using a four-point prove to acquire a signal corresponding to properties of the concrete, because “Resipod-Resistivity Meter” suggests taking measurements of concrete products as a measure of its properties. The combination of WO’475 in view of “Resipod-Resistivity Meter” fails to teach a curve of electrical signal against time or location. Zhou et al. (CN’124) teach a method of controlling a 3D printing by measuring capacitance to acquire a timing curve [0011, 0037], which inherently includes a fingerprint, in order to control the printing process [0072], including the quality of the printed object [0004]. It would have i.e. fingerprint) comprising real-time measured impedance, resistance, or capacitance of concrete- or cementitious-material as a function of time or location, because CN’124 suggests such a fingerprint to control a 3D printing process. Because the process includes obtaining a fingerprint, it is apparent that a fingerprint is a result of the obvious process, and therefore an obvious result.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Mo et al. (WO 2018/136475), 
“Resipod - Resistivity Meter” <<https://www.pcte.com.au/resipod-resistivity-meter >> (2014), 
and Zhou et al. (CN 104309124 A) are considered the closest prior art of record.
Regarding Claim 1, “Resipod-Resistivity Meter” teach a four-point probing system, including a set of four electrodes comprising a first through fourth electrode capable of four-point probing of resistance, and capacitance; and an impedance analyzer (“meter”) capable of measuring all of impedance, resistance, and capacitance (Claim 9 requires only that an impedance analyzer be capable of measuring resistance).
Zhou et al. (CN’124) teach a process of acquiring a “fingerprint” -- an electrical signal, including capacitance -- of a 3D printed object in real-time during 3D printing over time [0009-0011], and includes two or multiple pairs of electrodes [0085, 0093] and impedance analyzer (capacitance acquisition unit [0084]); an automated movable printer head  and an electrode arranged on the printing nozzle and which can move with the printing nozzle [0037].

None of the references teach or fairly suggest a printer head operatively coupled to both a first and a second electrode. No other prior art which teaches or suggests this feature has been identified as of the time of this Office Action.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (CN107081899 (The invention relates to an antenna production method based on 3D printing. The antenna production method based on 3D printing is prominently characterized in that antenna impedance is tested in real time in the printing process, and impedance feedback control is applied, so that finished antennas are guaranteed to meet the impedance requirements. The antenna production method based on 3D printing adopts a 3D printing mode and tests the antenna impedance in real time, compared with the original manufacturing of loop antennas, the antennas adopt a self-feedback impedance mode and has the prominent characteristics of being simple in realization, low in cost and accurate in impedance.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712